Citation Nr: 1200632	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-33 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for sleep apnea, claimed as due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from February 2003 to February 2004, and had more than 24 years of prior unspecified service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the RO which denied, in part, service connection for hypertension and sleep apnea.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  A private medical record shows hypertension was first diagnosed in January 2004, and it required treatment with medication within one year of the Veteran's discharge from active service.  

3.  Sleep apnea is not a radiogenic disease under the provisions of 38 C.F.R. § 3.311, nor has any competent scientific or medical evidence been submitted that sleep apnea is a radiogenic disease, and there is no competent and credible evidence linking the Veteran's current sleep apnea to military service.  


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

2.  The Veteran does not have sleep apnea due to disease or injury which was incurred in or aggravated by service, nor may any current sleep apnea be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA and available private medical records were obtained and associated with the claims file.  The Veteran was examined by VA for hypertension during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Concerning the claim for sleep apnea, the Board concludes that an examination is not needed because there is no competent evidence establishing an in-service event, injury or disease relevant to the claim, including on a presumptive basis, and no competent evidence that any current sleep disorder may be related to the Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also, 38 C.F.R. § 3.159(c)(4) (2011).  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and a cardiovascular disorder including hypertension is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii).  

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gallbladder, primary liver cancer (except cirrhosis or hepatitis B as indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.303(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) nonmalignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that prostate cancer and skin cancer become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(2).  

When a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Hypertension

The Veteran contends that he was first diagnosed with hypertension in January 2004, and was started on medication within one year of discharge from active service, and believes that his hypertension is related to service.  

The service treatment records for the Veteran's active service from 2003 to 2004 showed no complaints, treatment, abnormalities or diagnosis for any cardiovascular problems or hypertension.  On a Report of Medical History for retention in the Army National Guard in January 2005, the Veteran reported a history of hypertension, and indicated that he was taking medication (Fosinopvil) for control.  

A private medical statement, dated in March 2004 and received in August 2006, indicated that the Veteran was diagnosed with high blood pressure on January 27, 2004.  

When examined by VA in August 2007, the examiner indicated that the claims file was reviewed and included a description of the Veteran's medical history and the findings on examination.  The diagnosis was arterial hypertension.  

As noted above, VA regulations provide that service connection may be established for a cardiovascular disorder, including hypertension if manifested during service or on a presumptive basis if the evidence demonstrates that the disability was manifested to a compensable degree within one year of service separation.  See 38 C.F.R. § 3.309.  

In this case, the evidence of record showed that the Veteran was first diagnosed with hypertension in January 2004, shortly before his discharge from active service in February 2004, and that he was started on hypertensive medication at some point within the first year after his discharge from active service.  

Under the VA rating schedule, hypertension means that diastolic pressure is predominantly 90mm or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Although the available evidence of record does not include any specific blood pressure readings prior to the time that the Veteran was started on hypertensive medication, under the VA rating schedule a compensable evaluation is assigned when hypertension requires continuous medication for control.  In this regard, the Board notes that a medical examination for retention in the Army National Guard in January 2005 (within one year of discharge from active service), showed the Veteran's blood pressure was 120/90.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

After review of all the evidence of record, the Board finds that the available medical evidence of record concerning the onset of hypertension and the severity of the Veteran's hypertension during the first year following his discharge from active service is, at best, in relative equipoise.  Given the fact that he was reported to have hypertension in January 2004, and was started on hypertensive medication within one year of discharge from active service with a blood pressure reading consistent with hypertension under VA regulations, the Board will resolve all reasonable doubt in favor of the Veteran.  Accordingly, service connection for hypertension is granted.  

Sleep Apnea

The Veteran contends that he has sleep apnea due to radiation exposure while on active service.  

Initially, the Board notes that Veteran's service personnel records are negative for radiation exposure.  Furthermore, the Veteran has not reported any specific duty assignments involving radiation exposure in service, other than to assert that he was exposed to "environmental hazards due to the situation inland" while serving in Kuwait.  (See VA Form 9).  

As the Veteran's service did not involve the participation in a radiation-risk activity, he does not meet the criteria as a radiation-exposed veteran as defined by 38 C.F.R. § 3.309(d)(3).  Furthermore, the Veteran is not shown to have one of the presumptive diseases under the provisions of 38 C.F.R. § 3.309(d)(2).  

The service treatment records showed no complaints, treatment, abnormalities or diagnosis for any sleep problems or sleep apnea during his period of active service from 2003 to 2004.  In fact, on a post-deployment health examination in January 2004, the Veteran specifically denied headaches, memory problems, or that he felt tired after sleeping.  Parenthetically, the Board notes that at that time, the Veteran also denied any exposure to ionizing radiation.  Although he indicated that he was "sometimes" exposed to depleted uranium, he did not provide any additional information concerning his alleged exposure, as requested on the aforementioned document.  In any event, the service records do not reflect any duty assignments involving radiation exposure in service.  

VA treatment records showed that the Veteran was seen for complaints of loud snoring in February 2005.  The Veteran reported chronic nasal congestion and said that he breathes through his nose.  He also reported that his brothers had similar snoring problems.  The assessment was history of snoring, most likely secondary to sinusitis.  When seen by VA in February 2007, the Veteran reported a history of symptoms associated with sleep apnea and was noted to have a significant apnea/hypoapnea index during the first part of a polysomnograph study in July 2007.  

With regard to the Veteran's claims based on presumptive radiogenic diseases, the law is clear that only those disabilities listed in 38 C.F.R. § 3.309(d), will be considered to have been incurred in service.  In this case, there is no evidence that the Veteran was diagnosed with any of the diseases listed under 38 C.F.R. § 3.309(d), or indeed under § 3.311.  Further, there is no competent scientific or medical evidence that sleep apnea is a radiogenic disease.  In the absence of such evidence, the only remaining way to establish service connection for sleep apnea on the basis that it was due to exposure to ionizing radiation in service is by the presence of competent (medical) evidence of a nexus to an in-service exposure.  However, the Veteran has not presented any such evidence.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is competent to relate that he experienced symptoms in service, he is not a medical professional competent to offer an opinion as to the nature or etiology of any current claimed disability.  Savage, 10 Vet. App. at 495; see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In his substantive appeal (VA Form 9), the Veteran reported that he did not know that he was suffering from sleep apnea (or hypertension) in service and did not find out about his disabilities until he was evaluated by a private doctor one month after his discharge from service.  In this regard, the Board notes that while the evidence of record includes a statement from a private doctor dated the month after the Veteran's discharge from active service in February 2004, the report addressed only the Veteran's hypertension.  The evidence showed that the Veteran was seen for snoring problems by VA in February 2005, more than a year after his discharge from active service.  While the Veteran believes that his sleep apnea is related to service, he has not presented any competent medical evidence to support that assertion.  

Based on the evidence discussed above, the Board finds that the Veteran's belief that his sleep apnea may be related to service is not supported by any competent medical evidence and is contradicted by his denial of sleep problems during active service.  As such, his contentions in this regard are not probative.  

As there was no evidence of a radiogenic disease in service or at present, no evidence of any sleep problems or abnormalities in service, and no competent evidence relating any current sleep apnea to service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of this issue.  Therefore, that doctrine is not for application because the preponderance of the evidence is against the claim for service connection for sleep apnea.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for hypertension is granted.  

Service connection for sleep apnea is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


